Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered March 15, 2002, convicting him of as*633sault in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea was not knowing and voluntary because the court did not clearly inform him that its sentencing promise differed from the People’s recommendation is unpreserved for appellate review since he did not move to withdraw his plea or to vacate the judgment on these grounds (see People v Demosthene, 2 AD3d 874 [2003]). In any event, the minutes of the plea proceedings reveal that the defendant’s contention is without merit.
The defendant’s valid waiver of his right to appeal (see People v Seaberg, 74 NY2d 1, 11 [1989]) precludes review of his further contention that the sentence imposed was excessive. In any event, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.